Citation Nr: 1017783	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of gonorrhea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
        

INTRODUCTION

The Veteran had active service from November 1944 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran was treated for gonorrhea in service, but the 
probative evidence of record does not indicate that he has a 
current disability, including a penicillin allergy, related 
to his gonorrhea treatment during service.


CONCLUSION OF LAW

The Veteran does not have a current disability manifested by 
residuals of gonorrhea, to include a penicillin allergy, due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided below has been accomplished.  In 
particular, the VCAA's duty to notify was satisfied by a 
letter sent to the Veteran in September 2007, which fully 
addressed what evidence was required to substantiate the 
claim and the respective duties of VA and a claimant in 
obtaining evidence.  Moreover, the September 2007 letter also 
fully advised the Veteran of the five Dingess elements, to 
specifically include that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, 
the Veteran's available service treatment record (STR) is on 
file.  To the extent his STRs were destroyed in a fire in 
1973, he was advised of this fact in the September 2007 
letter (cited above), and he was advised to complete a NA 
Form 13055 to enable the RO to conduct a thorough search for 
alternative records.  In September 2007, the RO received a 
completed NA Form 13055 from the Veteran.  With the completed 
NA Form 13055, the Veteran also submitted numerous official 
service department records.  The records are sufficient 
evidence demonstrating an in-service event.  As such, this 
issue is not in dispute, and remanding the matter for further 
attempts to obtain the STR (or alternative records) would be 
an essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

Otherwise, the claims file contains medical records or 
responses from those VA and non-VA medical providers that the 
Veteran identified as having relevant records.  Neither the 
Veteran nor his representative has identified, and the file 
does not otherwise indicate, that any other VA or non-VA 
medical providers have additional pertinent records that 
should be obtained before the appeal is adjudicated by the 
Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).

The Veteran was not afforded a VA examination in connection 
with his claim.  A VA examination is required where the 
record includes (1) competent evidence of a current 
disability or continuous symptoms since service; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) lack of 
sufficient competent evidence upon which the Board can decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Here, a VA examination is not required because, as 
explained in more detail below, the record does not indicate 
that the Veteran currently has a disability causally related 
to his in-service gonorrhea treatment.  Although the Veteran 
himself has asserted such, a veteran is not entitled to a VA 
examination based solely on his own conclusory statements 
indicating that there is a relationship between an in-service 
illness or injury and a present disability.  See Waters v. 
Shinseki, --F.3d --, 2010 WL 1302954, 4 (Fed. Cir. 2010).  
The Board accordingly finds no reason to remand for a VA 
examination.  

Finally, the Veteran was advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with his claim, but he has not requested such a hearing.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

II.  Analysis

The Veteran is contending that service connection is 
warranted for residuals of gonorrhea, to include a penicillin 
allergy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Service connection is not warranted for any disability that 
is the result of the veteran's own willful misconduct.  
Residuals of venereal disease are not to be considered the 
result of willful misconduct.  Consideration of service 
connection for residuals of venereal disease as having been 
incurred in service requires that the initial infection must 
have occurred during active service.  Increase in service of 
manifestations of venereal disease will usually be held due 
to natural progress unless the facts of record indicate the 
increase in manifestations was precipitated by trauma or by 
the conditions of the veteran's service, in which event 
service connection may be established by aggravation.  
Medical principles pertaining to the incubation period and 
its relation to the course of the disease; i.e., initial or 
acute manifestation, or period and course of secondary and 
late residuals manifested, will be considered when time of 
incurrence of venereal disease prior to or after entry into 
service is at issue.  In the issue of service connection, 
whether the veteran complied with service regulations and 
directives for reporting the disease and undergoing treatment 
is immaterial after November 14, 1972, and the service 
department characterization of acquisition of the disease as 
willful misconduct or as not in line of duty will not govern.  
38 C.F.R. 3.301.

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Here, after careful and independent review, the Board finds 
that the weight of the probative evidence is against the 
Veteran's claim.  

The Veteran is contending that he developed an allergy to 
penicillin due to treatment for gonorrhea during service.  
Currently, the record contains a copy of his August 1946 
discharge physical examination, which notes that he underwent 
treatment for 3 months for gonorrhea.  

Otherwise, the Veteran's service treatment record (STR) is 
unavailable and is presumed destroyed by a fire at the 
National Personnel Records Center (NPRC) in 1973.  In such 
situations, VA's duty to assist is heightened and includes an 
obligation to search for other forms of records that support 
the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  
There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  Where service medical 
records were destroyed, the veteran is competent to report 
about factual matters about which he had firsthand knowledge, 
including experiencing pain during service, reporting to sick 
call, and undergoing treatment.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).

Even though the Veteran's entire STR is not available, his 
lay assertions, especially when considered together with the 
discharge examination, establish that he was, in fact, 
treated for gonorrhea during service.  Service connection is 
not warranted on this basis alone, however, because a veteran 
is not entitled to a grant of service connection for simply 
having had a disease or injury in active service.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (Vet.App.,1992).  Rather, a 
veteran must establish the existence of a current disability 
etiologically related to his active service.  See Degmetich 
v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  In this 
regard, the Veteran does not assert, and the discharge 
examination does not indicate, that he had residuals of his 
gonorrhea treatment during service.  In fact, the August 946 
discharge examination indicates that the Veteran had "[n]o 
abnormalities" related to his gonorrhea treatment.  To the 
contrary, the Veteran contends, as indicated in a January 
2008 statement, that he first had an allergic reaction to 
penicillin after service while receiving treatment in 1947.  

The competent evidence does not support a grant of service 
connection.  In fact, the Veteran's physician wrote in 
response to a request for records that they "have nothing 
pertaining to this in his chart."  The claims file contains 
copies of treatment records from the Veteran's private (non-
VA) urologist.  They note that the Veteran was treated for 
gonorrhea in 1945 and that he has a penicillin allergy.  The 
urology treatment records do not, however, indicate that the 
gonorrhea treatment in service is in any way related to his 
penicillin allergy.  The urologist's records otherwise 
document the Veteran's treatment for numerous urological 
complaints, but there is likewise no indication that his 
symptoms are related to his treatment for gonorrhea during 
service.  

The Board has also carefully considered the Veteran's own lay 
assertions.  Most specifically, the Veteran wrote in his 
January 2008 statement that he was not allergic to penicillin 
prior to his gonorrhea treatment.  His assertions, while 
credible, are not probative evidence.  First, as indicated, 
the medical evidence does not suggest that there is a 
relationship between any current disability and his in-
service gonorrhea treatment.  Further, the etiological 
relationship between treatment for gonorrhea and the 
development of a later disability such as a penicillin 
allergy is not capable of lay observation.  Nor is this 
otherwise the type of medical question for which lay evidence 
is competent evidence.  Moreover, the Veteran has not 
identified a contemporaneous medical opinion relating his 
gonorrhea treatment to a later disability, including his 
penicillin allergy.  He wrote in his January 2008 statement 
that his private physician in 1947 told him that he "was now 
allergic to penicillin."  The Veteran did not indicate that 
the physician told him his allergy was a result of his 
gonorrhea treatment.  Finally, the record contains no 
contemporaneous descriptions supporting a later medical 
professional's diagnosis or etiology opinion. Accordingly, 
the Veteran's conclusory statements indicating that his in-
service gonorrhea treatment caused a later disability are not 
probative evidence supporting his claim.  See Davidson, 581 
F.3d at 1316; Jandreau , 492 F.3d at 1376-77.

In conclusion, the Board finds after careful review of the 
entire record that the weight of the probative evidence is 
against the Veteran's claim of service connection for 
residuals of gonorrhea.  The record establishes that he was 
treated for gonorrhea during service, but the probative 
evidence does not indicate that he has current residuals of 
that treatment.  Without evidence of a current disability, 
his claim must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  In reaching this conclusion the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for residuals of gonorrhea is denied.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


